                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 4:19 CR 49
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
TROY POLLARD,                                    )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge William H. Baughman, Jr., regarding the change of plea hearing of Troy Pollard,

which was referred to the Magistrate Judge with the consent of the parties.

           On January 29, 2019, the government filed a 95 count Indictment, charging Defendant

Troy Pollard, in counts 1 and 58 with Conspiracy to Possess with Intent to Distribute and to

Distribute Cocaine, in violation of Title 21 U. S. C. Section 846, and Use of a Communication

Facility in Furtherance of a Drug Trafficking Crime, in violation of Title 21 U.S.C. Section 843(b)

and 18:2. Defendant Pollard was arraigned on February 4, 2019, and entered a plea of not guilty to

Counts 1 and 58 of the Indictment, before Magistrate Judge Limbert. On September 6, 2019

Magistrate Judge Baughman received Defendant Pollard’s plea of guilty to Count 1 of the

Indictment, and issued a Report and Recommendation (“R&R”), concerning whether the plea should

be accepted and a finding of guilty entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

           On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant
Pollard is found to be competent to enter a plea and to understand his constitutional rights. He is

aware of the charges and of the consequences of entering a plea. There is an adequate factual basis

for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The

plea agreement is approved.

         Therefore, Defendant Pollard is adjudged guilty to Count 1 of the Indictment, in violation

of Title 21 U. S. C. Section 846. This matter was referred to the U. S. Probation Department for the

completion of a pre-sentence investigation and report. Sentencing will be on December 11, 2019,

at 11:00 a.m. in Courtroom 17A, Carl B. Stokes United States Court House, 801 West Superior

Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                  /s/SOLOMON OLIVER, JR.
                                                  UNITED STATES DISTRICT JUDGE
October 1, 2019
